Citation Nr: 0013850	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
recurrent, without psychotic features, currently rated as 50 
percent disabling.

2.  Entitlement to an increased rating for atherosclerotic 
cardiovascular disease (ASCVD), status post myocardial 
infarction (MI) and coronary artery bypass graft (CABG), 
currently rated 30 percent disabling.

3.  Entitlement to an increased rating for post-operative 
anterior cervical fusion with severe limitation of motion and 
residual weakness, currently rated 30 percent disabling.

4.  Entitlement to service connection for avascular necrosis 
of the right hip, status post-total arthroplasty, as 
secondary to service-connected ASCVD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The veteran had active service from February 1967 to June 
1967 and from December 1971 to October 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the above claims.  

Additional development is warranted prior to adjudication of 
these claims.  The veteran withdrew a request for a Travel 
Board hearing in favor of a hearing with a VA hearing 
officer.  He twice requested postponement for medical 
reasons, most recently in a December 1998 response to an 
October 1998 letter from the RO.  He has not withdrawn his 
request for a hearing.  VA regulations provide the appellant 
with due process in claims adjudication, including a right to 
a hearing "at any time," 38 C.F.R. § 3.103(c) (1999).  
Accordingly, on remand the veteran should be afforded an 
appropriate hearing.

The veteran is also in receipt of Social Security 
Administration (SSA) disability benefits.  He further 
reported that he has been treated at the VA Medical Center 
(VAMC) in Jackson, Mississippi.  Therefore, the RO should 
make arrangements to obtain these records on remand, as the 
duty to assist involves obtaining relevant medical reports 
where indicated by the facts and circumstances of the 
individual case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Such 
duty extends to obtaining records from other Government 
agencies such as the SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Finally, the medical evidence does not directly address the 
questions involved in this case so that a proper rating for 
the veteran's service-connected cardiovascular disability may 
be assigned.  The veteran underwent VA examinations in 1997 
and 1998, but the examiners did not determine metabolic 
equivalent (METS) scores, as required under the new rating 
criteria.  One MET is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, NOTE (2) (1999).

In short, the Board cannot derive findings of medical fact 
from the medical evidence in this case.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions).   Therefore, on remand 
the veteran should be afforded a comprehensive VA 
cardiovascular examination.

Accordingly, this case is remanded for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected cardiovascular 
disease and psychiatric and cervical 
spine disorders since 1996.  After the 
list is submitted by the veteran, make 
arrangement in order to obtain copies of 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in treatment received at the 
Jackson VAMC.  

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  All records obtained should 
be associated with the claims file.

If the RO is unable to obtain any private 
treatment records, the veteran and his 
representative should be informed and 
given an opportunity to obtain and submit 
the records.  38 C.F.R. § 3.159(c).

2.  Request from the SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.

3.  Subsequently, afford the veteran a 
comprehensive VA medical examination to 
determine the current severity of his 
service-connected cardiovascular disease.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner prior to the examination.  All 
tests deemed necessary by the examiner 
are to be performed.  The examiner should 
comment on all manifestations of the 
veteran's service-connected ASCVD, status 
post MI and CABG.  A series of blood 
pressure readings should be taken.

The examiner should be provided copies of 
the recently revised rating criteria for 
cardiovascular disorders (Codes 7000-
7020), together with the criteria that 
were in effect prior to January 12, 1998.  
Appropriate exercise testing must be 
conducted in order to determine metabolic 
equivalent scores (METS).  

If a determination of METS by exercise 
testing cannot be done for medical 
reasons, the examiner must indicate so, 
and should then provide an estimation of 
the level of activity (expressed in METS 
and supported by specific examples, such 
as slow stair climbing or shoveling 
snow).  The physician should specifically 
indicate at what level the are symptoms 
of dyspnea, fatigue, angina, dizziness, 
or syncope.

The examiner should include in the report 
an assessment of functions which 
precisely correspond to the functions 
which are listed in the rating criteria 
to include workload restrictions, and 
should answer the following questions:

a.  Is there any evidence of left 
ventricular dysfunction, and if so, what 
is the ejection fraction?

b.  Does the veteran suffer with chronic 
congestive heart failure?  If so, how 
many episodes of acute congestive heart 
failure has he suffered in the past year?

c.  At what level of METS score does the 
veteran experience dyspnea, fatigue, 
angina, dizziness, or syncope?

d.  To what extent does the veteran's 
service-connected cardiovascular disease 
limit his industrial adaptability?  Does 
this disability prohibit him from doing 
light manual labor and/or is more than 
sedentary work precluded?

The examiner is specifically instructed 
to classify the veteran's heart disease 
under the New York Heart Association 
classification for functional capacity 
and therapeutic classification.  The 
examiner must provide a definition of the 
classification assigned and specify the 
particular results of the examination 
which were used to support this 
conclusion.

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full. Specific attention is directed to 
the examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1999);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Schedule the veteran for a hearing 
with a local hearing officer.

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 

